Citation Nr: 1120571	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-33 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a   March 2009 decision by the RO.  

In April 2011, the Veteran was afforded a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

Of preliminary importance, the claim of service connection for tinnitus had been previously denied in an unappealed rating decision, dated in September 2004.  

The Veteran petitioned to reopen his claim in January 2009.  Although the RO adjudicated the claim on the merits in a March 2009 decision, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).   


FINDINGS OF FACT

1.  In September 2004 rating decision, the RO denied the Veteran's claim of service connection for tinnitus; he did not file a timely appeal.  

2.  The evidence submitted since the RO's September 2004 rating decision is neither cumulative nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus.  

3.  The Veteran is found to have presented credible lay assertions sufficient to establish the onset of hearing problems following his exposure to loud noise in the form of gunfire during service.  

4.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to acoustic trauma during active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2010).  

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is required in this case.  


Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2009).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id.  at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

New and Material Evidence

As noted, in a rating decision in September 2004, the RO denied the Veteran's claim of service connection for tinnitus.  He was notified in writing of this action and apprised of his appellate rights in September 2004.  

The Veteran filed a Notice of Disagreement and was issued a Statement of the Case, but did not file a timely VA Form 9, Appeal to Board of Veterans' Appeals.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO's September 2004 rating action included the Veteran's service treatment records, private treatment records and lay statements.  

In January 2009, the Veteran applied to reopen his claim of service connection.  The evidence added to the record since the September 2004 RO rating decision includes his hearing testimony presented in April 2011.    

On review, the Board finds the added evidence provides a more complete picture of the circumstances surrounding the onset of the claimed tinnitus, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus is new and material.  

Specifically, the hearing testimony is new and presented additional facts that were not been previously considered by the RO.  

Moreoever, the testimony is also material, in that it relates to previously unestablished facts that tend to substantiate the Veteran's claim.  Therefore, this evidence is new and material, and the claim is deemed reopened.  


Service Connection

The Veteran asserts that he was exposed to a great loud noise without hearing protection while serving aboard ship when the guns were fired during maneuvers.  

During his hearing testimony, the Veteran testified that he experienced hearing problems after being exposed to extremely loud noise firing of the guns aboard his ship during target practice.  

Moreover, the Veteran indicated that the only noise exposure in his lifetime was as a firearms and artillery specialist with the Navy.  He denied having any job that exposed him to acoustic trauma after service.  

The service records confirm that the Veteran's military occupational specialty (MOS) was that of fire control technician.  
  
The reports of private audiological evaluations, dated in March and April 2004, showed findings of tinnitus in both ears for the past several months and a history of noise exposure in the navy.  The Veteran was noted to have a sensorineural hearing loss in each ear.  

The Board notes that the Veteran is competent to testify as to observable symptoms such as ringing in his ears, and tinnitus is the type of is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).   

The Board finds the Veteran's assertions to be credible and probative in this case.  Specifically, the Veteran has testified that he experienced hearing problems after being exposed to excessive noise levels incident to the firing of guns while serving on board his ship during service.  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not is due to the Veteran's exposure to acoustic trauma beginning in service.  

Overall, when there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

By extending the benefit of the doubt to the Veteran, service connection for tinnitus is warranted.  




ORDER

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


